Name: Council Regulation (EC) No 1634/98 of 20 July 1998 fixing the basic price, and the seasonal adjustments to the basic price, for sheepmeat for the 1999 marketing year
 Type: Regulation
 Subject Matter: animal product;  prices;  economic conditions;  marketing
 Date Published: nan

 Avis juridique important|31998R1634Council Regulation (EC) No 1634/98 of 20 July 1998 fixing the basic price, and the seasonal adjustments to the basic price, for sheepmeat for the 1999 marketing year Official Journal L 210 , 28/07/1998 P. 0018 - 0020COUNCIL REGULATION (EC) No 1634/98 of 20 July 1998 fixing the basic price, and the seasonal adjustments to the basic price, for sheepmeat for the 1999 marketing yearTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organisation of the market in sheepmeat and goatmeat (1), and in particular Article 3(1) and (2) thereof,Having regard to the proposal from the Commission (2),Having regard to the opinion of the European Parliament (3),Having regard to the opinion of the Economic and Social Committee (4),Whereas the basic price must be fixed in accordance with the criteria laid down in Article 3(2) of Regulation (EEC) No 3013/89;Whereas, when the basic price for sheep carcases is fixed, account should be taken of the objectives of the common agricultural policy; whereas the main objectives of the common agricultural policy are, in particular, to guarantee a fair standard of living for the farming community and to ensure that supplies are available and that they reach consumers at reasonable prices; whereas these factors result in the price for the 1999 marketing year being fixed at the level laid down in this Regulation;Whereas the weekly seasonally adjusted amounts applicable to the basic price should be fixed in the light of experience gained during the 1991, 1992, 1993, 1994, 1995, 1996 and 1997 marketing years concerning private storage,HAS ADOPTED THIS REGULATION:Article 1 For the 1999 marketing year, the basic price for sheepmeat is hereby fixed at ECU 504,07 for 100 kg carcase weight.Article 2 The basic price referred to in Article 1 is hereby seasonally adjusted in accordance with the table set out in the Annex to this Regulation.Article 3 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities.It shall apply from the beginning of the 1999 marketing year.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 July 1998.For the CouncilThe PresidentW. MOLTERER(1) OJ L 289, 7. 10. 1989, p. 1. Regulation as last amended by Regulation (EC) No 1589/96 (OJ L 206, 16. 8. 1996, p. 25).(2) OJ C 87, 23. 3. 1998, p. 24.(3) OJ C 210, 6. 7. 1998.(4) OJ C 214, 10. 7. 1998.ANNEX >TABLE>